Exhibit 99.2 Execution Copy EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is made this 12th day of August, 2014 by and Innovative Software Technologies, Inc. a Delaware corporation (“INIV” or the “Employer” and collectively with any entity that is wholly or partially owned by INIV, the “Company”), located at 2802 North Howard Avenue, Tampa, Florida 33607 and William Barrett Wellman (“Executive”), an individual at 3033 Wilson Blvd, Suite e-605 Arlington, VA 22201.INIV and Executive may hereinafter also be referred to individually as a “party” and collectively as the “parties.” RECITALS: WHEREAS, the Company is public holding company; and WHEREAS, INIV desires to employ Executive as an officer in the capacity of President and Executive desires to be employed by INIV in such capacity, in accordance with the terms, covenants, and conditions as set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual promises set forth herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Employer and Executive agree as follows: 1.TERM.Subject to the terms and conditions set forth herein and unless sooner terminated as hereinafter provided, INIV shall employ Executive as an officer, and Executive agrees to serve as an officer and accepts such employment for a three-year period, beginning on August 13, 2014 (the “Effective Date”) and ending on the3rd anniversary of the Effective Date (the “Initial Employment Term”).After the Initial Employment Term, this Agreement shall automatically renew for consecutive one year periods (“renewal term”), unless a written notice of a party’s intention to terminate this Agreement at the expiration of the Initial Employment Term (or any renewal term) is delivered by either party at least three (3) months prior to the expiration of the Initial Employment Term or any renewal term, as applicable.For purposes of this Agreement, the period from the Effective Date until the termination of the Executive’s employment shall hereinafter be referred to as the “Term”. 2.Title and Duties.During the Term, INIV shall employ Executive in the capacity as President.Executive will report to and be subject to the general supervision and direction of the Board of Directors of the Company.Executive shall perform such duties as are customarily performed by someone holding the title of President in the same or similar businesses or enterprises as that engaged in by the Company and such other duties as the Board may assign from time to time.As President, if requested, Executive will serve in similar capacities for each or any subsidiary of INIV without additional compensation. 3.Compensation and Benefits of Executive.The Company shall compensate Executive for Executive's services rendered under this Agreement as follows: a. Base Salary.Executive’s base salary shall initially be $120,000 per annum (pro-rated based upon the number of days Executive is employed during any partial calendar year) (the “Base Salary”), which salary shall be payable in regular installments in accordance with the Company’s general payroll practices.Such base salary may be increased but not decreased during the Term in the Company’s discretion based upon the Executive’s performance and any other factors the Company deems relevant. Such base salary shall be payable in accordance with the policy then prevailing for the Company’s executives. b. Signing Bonus and initial stock grant. A signing bonus of 500,000 shares to be vested after 90 days.The Company agrees to issuing an additional stock grant of 2,000,000 shares to be vested over 24 months with 50,000 shares vesting after every six months of service hereunder. 1 Execution Copy c.
